Citation Nr: 0923805	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  09-11 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for trench mouth with 
resultant loss of all teeth.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel







INTRODUCTION

The Veteran had active service from September 1951 to 
September 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for 
trench mouth with resultant loss of all teeth for VA 
compensation purposes.  The Veteran's claim for service 
connection for the loss of his teeth for dental treatment was 
referred for processing at that time and this aspect of his 
claim was subsequently granted by the RO in February 2009.  
Consequently, the sole issue for current appellate review is 
entitlement to service connection for trench mouth with 
resultant loss of all teeth for VA compensation purposes.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Service connection for the loss of the Veteran's teeth 
resulting from trench mouth is precluded as a matter of law.


CONCLUSION OF LAW

Trench mouth with resultant loss of all teeth is not subject 
to service connection for VA compensation purposes.  38 
U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381 
(2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that because the application of 
the law to undisputed facts is dispositive of this appeal, no 
discussion of VA's duties to notify and assist is necessary.  
See Mason v. Principi, 16 Vet. App. 129 (2002).  

The Veteran essentially contends that he should be service 
connected for disability associated with trench mouth during 
service that resulted in the loss of all of his teeth with 
the exception of one tooth that was pulled prior to service.  

Service dental records reflect that the Veteran underwent the 
extraction of 31 teeth during service over the period of June 
1952 to July 1952.  He was thereafter fitted with a set of 
full upper and lower dentures in July 1952.  

While the Veteran's dental treatment records do not reflect 
treatment for trench mouth, they do reflect findings of 
chronic periodontosis.

In a VA application for outpatient treatment dated in June 
1957, the Veteran denied that he incurred a dental disability 
or injury to his teeth during service as a result of a combat 
wound, service accident, or trauma (injury).  

The Board would first like to point out that although service 
connection may generally be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service (38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008)), an exception to the general rule is 
applicable to dental disabilities.  According to the statute 
and regulation, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided in 38 C.F.R. § 17.161 (2008).  38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. § 3.381(a) (2008).

In addition, even though the evidence does support the loss 
of almost all of the Veteran's teeth during service, in 
accordance with the statute and regulation, service 
connection may not be established for compensation purposes 
for missing or damaged teeth.  The Board finds, therefore, 
that entitlement to VA compensation benefits for trench mouth 
with resultant loss of all teeth is not shown as a matter of 
law.

The Board would like to further point out that service 
connection for loss of teeth can be established for 
compensation purposes if the loss is due to the loss of the 
body of the maxilla or mandible due to trauma or disease, 
such as osteomyelitis.  38 C.F.R. § 4.150, Diagnostic Code 
9913 (2008).  The medical evidence does not show that the 
Veteran experienced any damage to the maxilla or mandible 
during service, and therefore, entitlement to compensation 
benefits for the loss of the body of the maxilla or mandible 
is not shown.

In summary, there is no basis to grant service connection for 
any dental disorder for VA compensation purposes as a matter 
of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for trench mouth with 
resultant loss of all teeth is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


